Case 0:20-cv-61455-RS Document 6 Entered on FLSD Docket 08/31/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-61455-CIV-SMITH
 GUERLINE EDOUARD,

        Plaintiff,
 v.

 TRI-STATE ADJUSTMENTS INC.,

        Defendant.

 ____________________________________/

             NOTICE OF COURT PRACTICE ON NOTICE OF SETTLEMENT

        This matter is before the Court on the Notice of Pending Settlement [DE 5] filed on August

 24, 2020, which indicates the parties have settled this case. Accordingly, it is

        ORDERED that:

            1) the parties shall file appropriate dismissal papers with the Court no later than

 September 30, 2020.

            2) All pending motions not otherwise ruled on are DENIED AS MOOT.

            3) This case is CLOSED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 31st day of August 2020.
